DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 08/09/2021 has been entered. Claims 1-2, 4, 7-10, 13-16, and 19-20 are pending. Claims 3, 5-6, 11-12, and 17-18 have been canceled. Amendments to the claims have overcome all objections and 112 rejections previously set forth. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al., (US20170229731) hereinafter Visco, in view of Seung (KR 100393182B1, see machine translation attached), and Jang, (US20060063051).
Regarding Claim 1, Visco discloses a solid state electrolyte (Visco Abstract) comprising a sulfide based lithium ion conducting glass (Visco Abstract), the solid state electrolyte layer having a thickness typically between 20 µm and 50 µm thick (Visco [0023]), falling within the claimed range of 10 µm to 200 µm, 
the composition of the electrolyte layer being the reaction product (Visco [0043]) of a mixture initially comprising: a glass system according to the type: Li2S-Y1Sn-Y2Om where Y1 and Y2 are different glass former constituent elements, and may be Ge, Si, As, B, or P (Visco [0181]) comprising a glass-forming sulfide of one of a number of suitable glass formers such as B2S5, P2S5, (Visco [0187]) according to the formula Y1Sn (Visco [0181]) where Y includes As and n=2, 3/2, or 5/2 (Visco [0181]), including 2S3, when simplifying the stoichiometric ratio n=3/2. However, Visco does not explicitly point out an embodiment using As2S3 as a glass former. 
In a similar field of endeavor as it pertains to a Li2S based glass electrolyte (Seung [6]) comprising glass formers such as B2S5, P2S5, (Seung [5]) which overlap with the glass formers of Visco above, Seung teaches using As-2S3 as a glass former (Seung [5]). Seung teaches that all of these glass formers (Seung [7]) are suitable as they are easy to vitrify, have good ion conductivity and are easy to process (Seung [5]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the sulfide glass former of Visco with another suitable sulfide glass former such as As2S3 as taught by Seung as such a modification would be simple substitution of one sulfide glass former for another, and one of ordinary skill in the art would have a reasonable expectation of success.
Visco further discloses the glass may contain a glass co-forming oxide Y2Om (Visco [0181]) such as SiO2, B2O3 (Visco [0183]) as well as contemplating lithium aluminum oxysulfides (Visco [0176]) However, Visco does not explicitly teach an embodiment using Al2O3 as a glass co-former.
In a similar field of endeavor as it pertains to ion conducting glass for a solid state electrolyte (Jang [0017]) comprising a Li2S based glass (Jang [0013]) comprising a sulfide glass former (Jang [0018]) and a glass network co-former that is selected from several options including Al2O3 (Jang [0024]) as well as silicon dioxide (SiO2), boron oxide (B2O3) (Jang [0024]), which is a large overlap with the suitable glass co-formers of Visco. 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the oxide glass co-former of Visco with another suitable glass co-forming oxide such as Al2O3
Visco further discloses a glass modifier (Visco [0083]) such as Li2O or Li2S (Visco [0014]) both of which are examples of an alkali metal-containing sulfide or oxide, 
wherein the solid state electrolyte layer is further characterized as having a wholly amorphous microstructure (Visco [0223] Fig. 4A), or as having a plurality of recrystallized regions separated from each other in an amorphous matrix (Visco [0224]), 
the solid state electrolyte layer comprising mobile lithium ions (Visco [0172]) that are able to be associated with sulfur anions (Visco [0172]) chemically anchored in the microstructure as part of the amorphous glass material (Visco [0172]). 
Regarding Claim 2, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the glass modifier comprises Li2O (Visco [0182]).
Regarding Claim 4, Visco discloses all of the claim limitations as set forth above. Visco further discloses an embodiment wherein the glass modifier comprises Li2S (Visco [0178]).
Regarding Claim 7, Visco discloses all of the claim limitations as set forth above. Visco discloses a glass system according to Li2S-Y1Sn-Y2Om where Y1 and Y2 are different glass former constituent elements, and may be Ge, Si, As, B, or P (Visco [0181]), such as P2S5 B2S3 SiS2 B2O3, P2O5, SiO2 (Visco [0187]), and further discloses using Li2O or Li2S (Visco [0014]) as a glass modifier, but does not disclose an example using Na2O as the glass modifier. 
Jang teaches Li2S based glass (Jang [0013]) comprising a sulfide glass former (Jang [0018]) and an oxide co-former (Jang [0024]), such as (SiO2), silicon sulfide (SiS2), boron oxide (B2O3), boron sulfide (B2S3), aluminum oxide (Al2O3), aluminum sulfide (Al2S3), phosphorous pentoxide (P2O2) [sic], phosphorous pentasulfide (P2S5) (Jang [0024]), overlapping with the glass formers of Visco, and further comprising a glass modifier selected from Li2O, Li2S, or Na2O (Jang [0024]) which overlaps with the glass modifiers of Visco. Jang further teaches wherein the modifier provides needed ionic conductivity to the 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the lithium glass modifier in the solid electrolyte layer of Visco with Na2O as the glass modifier as taught by Jang, in order to provide analogous conductivity of Na ions to the electrolyte layer, and one of ordinary skill in the art would have a reasonable expectation in substituting one known glass modifier for another due to the overlap in glass formers and modifiers.   
Regarding Claim 8, Visco discloses all of the claim limitations as set forth above. Visco further discloses a battery cell comprising the solid state electrolyte as set forth above (Visco [0003]).

Regarding Claim 9, Visco discloses a solid state electrolyte (Visco Abstract) comprising a electrolyte layer being the reaction product (Visco [0043]) of a mixture comprising: a glass system according to the type Li2S-Y1Sn-Y2Om where Y1 and Y2 are different glass former constituent elements, and may be Ge, Si, As, B, or P (Visco [0181]) comprising a glass-forming sulfide of one of a number of suitable glass formers such as B2S5, P2S5, (Visco [0187]) according to the formula Y1Sn (Visco [0181]) where Y includes As and n=2, 3/2, or 5/2 (Visco [0181]), including As2S3, when simplifying the stoichiometric ratio n=3/2. However, Visco does not explicitly point out an embodiment using As2S3 as a glass former. 
In a similar field of endeavor as it pertains to a Li2S based glass electrolyte (Seung [6]) comprising glass formers such as B2S5, P2S5, (Seung [5]) which overlap with the glass formers of Visco above, Seung teaches using As-2S3
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the sulfide glass former of Visco with another suitable sulfide glass former such as As2S3 as taught by Seung, as such a modification would be simple substitution of one sulfide glass former for another, and one of ordinary skill in the art would have a reasonable expectation of success.
Visco further discloses the glass may contain a glass co-forming oxide Y2Om (Visco [0181]) such as SiO2, B2O3 (Visco [0183]) as well as contemplating lithium aluminum oxysulfides (Visco [0176]) However, Visco does not explicitly teach an embodiment using Al2O3 as a glass co-former.
In a similar field of endeavor as it pertains to ion conducting glass for a solid state electrolyte (Jang [0017]) comprising a Li2S based glass (Jang [0013]) comprising a sulfide glass former (Jang [0018]) and a glass network co-former that is selected from several options including Al2O3 (Jang [0024]) as well as silicon dioxide (SiO2), boron oxide (B2O3) (Jang [0024]), which is a large overlap with the suitable glass co-formers of Visco. 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the oxide glass co-former of Visco with another suitable glass co-forming oxide such as Al2O3 as taught by Jang, as such a modification would be simple substitution of one glass co-forming oxides for another, and one of ordinary skill in the art would have a reasonable expectation of success.
Visco further discloses a glass modifier (Visco [0083]) such as Li2O (Visco [0014]), wherein the solid state electrolyte layer has an amorphous microstructure (Visco [0223]. Fig. 4A), which is the same as non-crystalline, having a glass transition temperature (Visco [0258]).
Regarding Claim 10
Regarding Claim 13, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the glass may also include a conductive additive (Visco [0177]), reading on a glass dopant.
Regarding Claim 14, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte is preferably devoid of porosity (Visco [0101]), which is essentially 0% porosity, falling within the claimed range of up to 15%.
Regarding Claim 15, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte “100” (Visco [0409]) is positioned between a positive electrode “1660” (Visco [0412]), or cathode, and lithium metal negative electrode “1620” (Visco [0412], see also Fig. 16D), or anode.

Regarding Claim 16, Visco discloses a solid state electrolyte (Visco Abstract) comprising a sulfide based lithium ion conducting glass (Visco Abstract), the solid state electrolyte layer having a thickness typically between 20 µm and 50 µm thick (Visco [0023]), falling within the claimed range of 10 µm to 200 µm, 
the composition of the electrolyte layer being the reaction product (Visco [0043]) of a mixture initially comprising: a glass system according to the type: Li2S-Y1Sn-Y2Om where Y1 and Y2 are different glass former constituent elements, and may be Ge, Si, As, B, or P (Visco [0181]) comprising a glass-forming sulfide of one of a number of suitable glass formers such as B2S5, P2S5, (Visco [0187]) according to the formula Y1Sn (Visco [0181]) where Y includes As and n=2, 3/2, or 5/2 (Visco [0181]), including As2S3, when simplifying the stoichiometric ratio n=3/2. However, Visco does not explicitly point out an embodiment using As2S3 as a glass co-former. 
In a similar field of endeavor as it pertains to a Li2S based glass electrolyte (Seung [6]) comprising glass co-formers such as B2S5, P2S5, (Seung [5]) which overlap with the glass co-formers of Visco above, 2S3 as a glass former (Seung [5]). Seung teaches that all of these glass formers (Seung [7]) are suitable as they are easy to vitrify, have good ion conductivity and are easy to process (Seung [5]).  
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the sulfide glass co-former of Visco with another suitable sulfide glass former such as As2S3 as taught by Seung as such a modification would be simple substitution of one glass co-forming sulfide for another, and one of ordinary skill in the art would have a reasonable expectation of success.
Visco further discloses the glass may contain a glass forming oxide Y2Om (Visco [0181]) such as SiO2, B2O3 (Visco [0183]) as well as contemplating lithium aluminum oxysulfides (Visco [0176]) However, Visco does not explicitly teach an embodiment using Al2O3 as a glass former.
In a similar field of endeavor as it pertains to ion conducting glass for a solid state electrolyte (Jang [0017]) comprising a Li2S based glass (Jang [0013]), comprising a sulfide glass coformer (Jang [0018]) and a glass network former that is selected from several options including Al2O3 (Jang [0024]) as well as silicon dioxide (SiO2), boron oxide (B2O3) (Jang [0024]), which is a large overlap with the suitable glass formers of Visco. 
It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the oxide glass former of Visco with another suitable glass forming oxide such as Al2O3 as taught by Jang, as such a modification would be simple substitution of one glass forming oxides for another, and one of ordinary skill in the art would have a reasonable expectation of success.
Visco further discloses a glass modifier (Visco [0083]) such as Li2O or Li2S (Visco [0014]) both of which are examples of an alkali metal-containing sulfide or oxide, 
wherein the solid state electrolyte layer is further characterized as having a wholly amorphous microstructure (Visco [0223] Fig. 4A), which is non-crystalline, and having a glass transition temperature (Visco [0258]).
Regarding Claim 19, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the glass may also include a conductive additive (Visco [0177]), reading on a glass dopant.
Regarding Claim 20, Visco discloses all of the claim limitations as set forth above. Visco further discloses wherein the solid state electrolyte “100” (Visco [0409]) is in a form of a layer positioned between a positive electrode “1660” (Visco [0412]), or cathode, and lithium metal negative electrode “1620” (Visco [0412], see also Fig. 16D), or anode.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that Visco does not teach the glass former As2S3 as claimed. 
The Examiner notes that Visco teaches suitable glass formers according to the formula YSn (Visco [0178]) where Y includes As and n=2, 3/2, or 5/2 (Visco [0178]), reading on As2S3, when simplifying the stoichiometric ratio n=3/2. Assuming, in arguendo, that Visco does not properly disclose As2S3 as a glass former, Seung (KR 100393182B1), newly cited, teaches As2S3 as a suitable alternate of known sulfide glass formers usable in Li2S based glass electrolytes.
Applicant further argues that Jang does not make up for the deficiencies of Jang as it does not teach a glass former comprising As2S3. 
However Jang is not relied upon to teach this limitation. Rather, Visco and Seung teaches this glass former as set forth above.
Applicant argues that the dependent claims are allowable by way of dependency. 
This argument is moot in view of the rejection to the independent claims as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721